DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 11/05/2021, wherein claims 1-3, 5-8, and 10 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 

I. REJECTION UNDER 35 USC §102
A. REJECTIONS

Claims 1-10 stand rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by
Ahmed; Sherjil, US 20190036678 Al, January 31, 2019.

B. ARGUMENTS

Applicant Asserts:  The examiner’s rejection is respectfully traversed for the following reasons.
“A claim is anticipated only if each and every element as set forth in the claim is found,
either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
For example, Ahmed does not teach or suggest “wherein the analysis algorithm includes

operations; the precomputation result is generated by dividing the target data into a plurality of
parts and then performing some of the plurality of sub-algorithms on one or more of the plurality
of parts; and the encrypted computation result is a ciphertext for a result of performing remaining sub-algorithms of the plurality of sub-algorithms using the ciphertext” recited in claim 1 as amended. The examiner cited the paragraph [0435] of Ahmed.  The paragraph [0435] of Ahmed discloses: “The homomorphic processing system 1710 encrypts the first ciphertexts x’ and y’ to generate corresponding second encrypted texts x” and y” and applies a plurality of different functions to the second encrypted texts x” and y”’ to yield manipulated ciphertext data.”

However, as described in the same paragraph, messages x and y are not “generated by
dividing the target data into a plurality of parts” but merely are “two arbitrary plaintext messages
input to an encryption system 1705.”

Therefore, Ahmed does not teach or suggest, generating the precomputation result “by dividing the target data into a plurality of parts and then performing some of the plurality of sub-
algorithms on one or more of the plurality of parts” as recited in claim 1.


Examiner Response:  Respectfully, the Examiner does not agree that the prior art of record Ahmed does not teach the limitations of claim 4, now incorporated into independent claim 1. The fact that x and y are two arbitrary plaintext messages is interpreted by the Examiner to mean no special protocol is required, but that any formatted message when twice encrypted (x” and y”), an application of a plurality of different functions to the second encrypted texts x″ and y″ to yield manipulated ciphertext data. One of the plurality of functions is division as taught by Ahmed at the cited location. 

Applicant Asserts:  Claim 6 recites an apparatus comprising, among other elements, “wherein the analysis algorithm includes a plurality of sub-algorithms each including one or more operations among the plurality of operations; the precomputation result is generated by dividing the target data into a plurality of parts and then performing some of the plurality of sub-algorithms on one or more of the plurality of parts; and the encrypted computation result is a ciphertext for a result of performing remaining sub-algorithms of the plurality of sub-algorithms using the ciphertext.”  Ahmed does not teach or suggest at least above recite features of Claim 1 and 6.

Examiner Response: The response provided to the assertions of claim 1 apply here for claim 6.  The Examiner maintains the prior rejection of claims 1 and 6 , as previously cited in the non-final office action of 08/05/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Ahmed; Sherjil, US 20190036678 A1, January 31, 2019, hereafter referred to as Ahmed.

           As to Claim 1, Ahmed teaches a method for data analysis, comprising:
acquiring, from a client device, a ciphertext for a precomputation result generated by applying some of a plurality of operations for performing an analysis algorithm based on target data to the target data – Ahmed [0383] …a credit card is first manufactured with the credit card data stored locally in the credit card in a homomorphic encryption format. A credit card, having a memory strip and/or locally positioned electronic circuit, is manufactured in step 1105. A computing device, comprising a processor executing a plurality of programmatic instructions stored in memory, accesses…the corresponding programmed credit card data, including the user's name, credit card number, expiration date, CCV code, and other codes and/or biometric data, from a memory.  Here, the claimed ‘acquired’ is taught by Ahmed as ‘assess…card data’ whereas the claimed ‘ciphertext’ is taught by Ahmed as ‘data stored locally’ because the data on the card is in a homomorphic encrypted format.  The claimed ‘analysis operation’ is taught by Ahmed as ‘homomorphic encryption operation’.  The claimed ‘client device’ is taught by Ahmed as ‘A computing device’ because the manufacturer’s credit card is not available to the device making the device a client to the manufacturer.  The claimed ‘precomutational result’ is taught by Ahmed as ‘data stored locally’ because of the format the data is store in.  It is noted that the instant specification defines the claimed ‘precomutational result’ as “The ciphertext for the precomputation result may be a ciphertext encrypted using a homomorphic encryption algorithm”, as such the credit card subjected the encryption format of homomorphic encryption would be rendered as the precomutational result); and
                generating an encrypted computation result for remaining operations of the plurality of operations by using the ciphertext – Ahmed [0383] The computing device subjects, in step 1115, the credit card data to the encryption process described above and, as a result thereof, outputs, in step 1120, credit card data in a FHE or UHE format. The computing device or another computing device in communication therewith, programs, in step 1125, the credit card with the credit card data in the FHE or UHE format.  Here, the claimed ‘generating’ is taught by Ahmed as ‘outputs’)
             wherein the analysis algorithm includes a plurality of sub-algorithms each including one or more operations among the plurality of operations – Ahmed [0435] The homomorphic processing system 1710 encrypts the first ciphertexts x' and y' to generate corresponding second encrypted texts x'' and y'' and applies a plurality of different functions to the second encrypted texts x'' and y'' to yield manipulated ciphertext data);
              the precomputation result is generated by dividing the target data into a plurality of parts and then performing some of the plurality of sub-algorithms on one or more of the plurality of parts – [0435] Ahmed The plurality of functions comprise computations or operations such as, but not limited to, multiplication, addition, division, subtraction, membership, union, all finite automata, `part-of` query); and
              the encrypted computation result is a ciphertext for a result of performing remaining subalgorithms of the plurality of sub-algorithms using the ciphertext – Ahmed [0438] Ahmed [0438] The homomorphic processing system 1810 encrypts the first ciphertext x' to generate corresponding homomorphically encrypted text and applies a plurality of different functions to the homomorphically encrypted text to yield manipulated ciphertext data).


            As to Claim 2, Ahmed teaches a method of claim 1, wherein the ciphertext for the precomputation result is a ciphertext encrypted using a homomorphic encryption algorithm – Ahmed [0383]… The computing device or another computing device in communication therewith, programs, in step 1125, the credit card with the credit card data in the FHE or UHE format). 

              As to Claim 3, Ahmed teaches a method of claim 2, wherein the generating comprises generating the encrypted computation result by performing a homomorphic operation for the remaining operations using the ciphertext – Ahmed [0383]…The computing device or another computing device in communication therewith, programs, in step 1125, the credit card with the credit card data in the FHE or UHE format).

Claim 4 (cancelled).  

              As to Claim 5, Ahmed teaches a method of claim 1, wherein the some of the plurality of operations include at least one of a multiplication operation and a comparison operation based on the target data sa– Ahmed [0438] The plurality of functions comprise computations or operations such as, but not limited to, multiplication, addition, division, subtraction, membership, union, all finite automata, `part-of query).
 
               As to claim 6, Claim 6 is an apparatus that is directed to the method of claim 1.  Therefore, claim 6 is rejected for reasons as set forth in claim 1. 

              As to claim 7, Claim 7 is an apparatus that is directed to the method of claim 2.  Therefore, claim 7 is rejected for reasons as set forth in claim 2. 

             As to claim 8, Claim 6 is an apparatus that is directed to the method of claim 3.  Therefore, claim 6 is rejected for reasons as set forth in claim 3. 

            As to claim 9 (cancelled).

            As to claim 10, Claim 20 is an apparatus that is directed to the method of claim 5.  Therefore, claim 10 is rejected for reasons as set forth in claim 5. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
 /WILLIAM B JONES/Examiner, Art Unit 249103/03/2022



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491